Exhibit SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) made as of the 10th day of November, 2008 (the “Effective Date”), by and among AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP LP, a Maryland limited partnership (“Borrower”), AMERICAN CAMPUS COMMUNITIES, INC., a Maryland corporation (“Parent Guarantor”), THE OTHER ENTITIES LISTED ON THE SIGNATURE PAGES HEREOF AS GUARANTORS (the “Subsidiary Guarantors”; the Parent Guarantor and the Subsidiary Guarantors are hereinafter referred to collectively as the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative Agent (the “Administrative Agent”) for the Lenders. W I T N E S S E T H: WHEREAS, Borrower, Guarantors, Administrative Agent and the Lenders then parties thereto entered into that certain First Amended and Restated Credit Agreement dated as of August 17, 2006, as amended by that certain First Amendment to First Amended and Restated Credit Agreement dated as of May 16, 2008 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Borrower has further requested that the Administrative Agent and the Lenders amend the covenant in Section 5.02(g) of the Credit Agreement to allow the aggregate amount of Cash dividends or distributions to exceed 100% of Funds From Operations; and WHEREAS, the Administrative Agent and the Lenders have agreed to amend the Credit Agreement subject to the execution and delivery by Borrower and Guarantors of this Amendment. NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS ($10.00), and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto do hereby covenant and agree as follows: 1.
